*416MEMORANDUM **
Brandon Allen Lyons appeals from the 180-month sentence imposed following his guilty-plea conviction for being a felon in possession of firearms and ammunition, in violation of 18 U.S.C. §§ 922(g)(1) and 924(e)(1). We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.
Lyons contends that the district court erred when it determined that his three prior convictions for first-degree burglary, in violation of Oregon Revised Statute § 164.225, were predicate violent felonies for purposes of the Armed Career Criminal Act. This contention is foreclosed. See United States v. Mayer, 560 F.3d 948, 962-63 (9th Cir.2009).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.